DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/033058 filed on July 13, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


	


Response to Arguments

3.	Applicant’s arguments have been considered but are persuasive. 

	On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference is introduced to teach the amended limitation.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli, U.S. PGPub Number 20190188079 (Hereinafter Kohli), in combination with Kumar et al. U.S. Patent Application Publication No. 2019/0042458 (herein as ‘Kumar’) in further view of Lopez et al., U.S. PGPub Number 20180330007 (hereinafter Lopez).


As for claims 1, Kohli teaches a method of processing similarity groups of data for deduplication and restoration in a microservices-based storage system having a master node and a plurality of worker nodes, the plurality of worker nodes being interfaced to object storage and to a plurality of processing nodes that issue access requests, each worker node having a combined read/write cache comprising a preselected fixed allocation of physical memory divided into a write part allocated only to write entries and a read part allocated only to read entries, the method comprising (Kohli; access nodes (plurality of worker nodes) 17 are configurable to operate in a standalone network appliance having one or more access nodes. For example, access nodes 17 may be arranged into multiple different access node groups 19, each including any number of access nodes up to, for example, x access nodes 17.sub.1-17.sub.x. As such, multiple access nodes 17 may be grouped (e.g., within a single electronic device or network appliance), referred to herein as an access node group 19, for providing services to a group of servers 12 supported by the set of access nodes 17 internal to the device. In other examples, each access node may be implemented as a component (e.g., electronic chip) within a device, such as a compute node, application server, storage server, and may be deployed on a motherboard of the device or within a removable card, such as a storage and/or network interface card. [0022], as part of a hosted storage system, servers 12 (e.g., storage servers) of a data center 10 would be responsible for performing data storage functions to store and retrieve blocks of data for applications executing on the servers (e.g., compute nodes also referred to as application servers). A block of data can be viewed as a sequence of bytes or bits having a given block size (i.e., a fixed length) (fixed allocation of physical memory). [0027]; Control plane 204 is hosted on another (or same) one or more servers of the data center, e.g., another or same one or more of servers 12 from FIG. 1, as management plane 202 and comprises software modules that are responsible for the low-level lifecycle of DBD storage volumes. The execution target for control plane 204 is general purpose computing systems (e.g. micro-services (microservices-based storage system) running on one or more x86 servers) that can be scaled and made redundant. Control plane 204 communicates with data plane 200 via a control agent 214 that resides in the access node hosting data plane 200, e.g., on central cluster 158 of access node 150, or that resides in another server. The key considerations for control plane 204 include monitoring and role coordination (failure recovery, migration, etc.) and scale (size of cluster, dynamic sizing). [0060]; Active chunk 300 is the current region of the DBD volume on which write operations are being performed. Active chunk 300 defines the location of the current write pointer and where new blocks are going to be added when written. At any time in log structured volume 260, there is one active chunk 300 that is read-write (read/write cache) and one or more read-only transit chunks 302 that are in the process of being written back from memory to flash. The updates to the active chunk 300 are recorded in a journal 288 in NVRAM (non-volatile random access memory) for crash resilience. The records of journal 288 are marked completed once transit chunk 302 has been flushed to flash. For the active chunk 300, chunk processor 284 keeps track of the free blocks within the chunk that can be assigned to subsequent write requests using a data structure called a chunk map (not shown). The chunk map is small (e.g., on the order of KBs or less) and may be stored in an external memory, e.g., external memory 170 of access node (fixed allocation of physical memory) 150 of FIG. 3. [0084]; A block map table 282 maps LBA to LVA and also caches the (compressed) length for each data block. As an example, for a 4 KB block size and 96 TB of total flash capacity, block map table 282 may have 24 billion entries. The chunk may be compacted (i.e. blocks relocated within the chunk) to address fragmentation. This will be reflected in the block map table 282. The block map table 282 may be stored in external DRAM as a full cache to provide fast translation for reads. Updates (due to writes and compaction) are done to chunk data structures in external memory and reflected back to the block map table 282. [0085];): 
Kohli as modified by Kumar does not explicitly detail however, Lopez teaches assigning by the master node to each worker node a range of identity values comprising a partition of a predetermined range of identity values that identify data similarity groups for which said each worker node is responsible (Lopez; The creation of the global symbol map can start with inserting symbols into a serving hash map on the corresponding worker node. When the optimal capacity of the hash map is reached, the corresponding worker node informs the global symbol master node (assigning by the master node to each worker node a range of identity values) and changes its state to closed. The global symbol master node can then request another worker node to handle the upcoming tasks, e.g., changing the state of hash map from "standing_by" to "serving." On subsequent processes, look up operations can be carried out in a bulk and in a parallelized manner on a closed hash map to maximize the performance. The remaining new symbols can then be inserted into the serving hash map on the corresponding worker node (each worker node a range of identity values). If a worker node in "standing_by" state dies during the process, it can be replaced by instantiating another worker node that registers itself to the master node. If a worker node in "closed" or "serving" state dies, it can be replaced by either another worker node in "standing_by" state or a newly instantiated worker node. In this case, the master node informs the indexer service and the range of the corresponding data will be indexed (predetermined range of identity values that identify data similarity groups for which said each worker node is responsible) again to reconstruct the corresponding hash map. [0072];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak and Kumar and Lopez which deal with managing data and resources across a large network, to have combined them by incorporating a master node identifying range of similarity groups (Lopez) with key based upon an identifier of a similarity group and allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak and Kumar). The motivation to combine is to make the system more efficient as it could provide distributing one or more tasks to the plurality of worker nodes based on the respective capability information, wherein the one or more tasks relate to generating a plurality of global symbol maps (Lopez [0004];);
Kohli teaches entering data similarity group entries for which the worker nodes are responsible into the caches of said worker nodes, each data similarity group entry comprising a list of descriptors of compressed data segments in a corresponding similarity group and corresponding fingerprints of the compressed data segments, which fingerprints and compressed data segments are persisted in said object storage (Kohli; software-defined networking controller 21 may learn and maintain knowledge of access nodes 21 and establish a communication control channel with each of the access nodes. SDN controller 21 uses its knowledge of access nodes 17 to define multiple sets (groups) of two of more access nodes (entering similarity group entries into the cache of said worker nodes) 17 to establish different virtual fabrics over switch fabric 14. More specifically, SDN controller 21 may use the communication control channels to notify each of access nodes 17 for a given set which other access nodes are included in the same set. [0018]; Host units 154 each have PCI-e interfaces 166 to connect to servers and/or storage devices, such as SSDs or HDDs. This allows access node 150 to operate as an endpoint or as a root. For example, access node 150 may connect to a host system (e.g., a server) as an endpoint device, and access node 150 may connect as a root to endpoint devices (e.g., SSD devices). Each of host units 154 may also include a respective hardware DMA engine (not shown). Each DMA engine is configured to fetch data and buffer descriptors (entry comprising a list of descriptors) from host memory, and to deliver data and completions to host memory. [0049];  deduplication may be implemented as another data reduction technique (compressed data segments), in additional to compression and erasure coding, at a layer above log structured logical volume 260 by maintaining a fingerprint database of blocks being written to log structured logical volume (corresponding fingerprints of the segments that are persisted in object storage) 260. If a match is found in the fingerprint database during a write, log structured logical volume 260 will store the fingerprint rather than the block itself and increment a reference count in the fingerprint database. [0097];); 
accessing said data similarity group entries in said cache of a worker node by querying the cache with a key based upon an identifier identity value of a similarity group, which is assigned to said worker node (Kohli; FIG. 3 is a block diagram illustrating one example of an access node 150 including a networking unit, at least one host unit, and two or more processing clusters. Access node 150 may operate substantially similar to any of the access nodes (accessing said data similarity group entries in said cache of a worker node by querying the cache with a key based upon an identifier identity value of a similarity group) 17 of FIGS. 1 and 2. Thus, access node 150 may be communicatively coupled to a data center fabric (e.g., switch fabric 14), one or more server devices (e.g., servers 12), storage media (e.g., storage devices 27), one or more network devices, random access memory, or the like, e.g., via PCI-e, Ethernet (wired or wireless), or other such communication media in order to interconnect each of these various elements. Access node 150 generally represents a hardware chip implemented in digital logic circuitry. As various examples, access node 150 may be provided as an integrated circuit mounted on a motherboard of a computing device or installed on a card connected to the motherboard of the computing device. [0045];); 
and dynamically varying the size of said write part and the size of said read part within said read/write cache based upon demand for access while maintaining said fixed memory allocation constant, said dynamically varying comprising increasing the size of a first one of said parts and concurrently decreasing the size of the second one of said parts by an equal amount in said read/write cache, while maintaining within said fixed memory allocation of said read/write cache constant.
(Fig. 4 and Par. 0047-0049 Kumar discloses dynamically adjusting the read cache lines when the write cache lines demand changes. Kumar discloses dynamically adjusting the write cache lines when the read cache lines storage demand changes).
Kohli and Kumar are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the preselected fixed allocation of Kohli to include the dynamic claim adjustment of Kumar, to allow memory allocation to change. The suggestion/motivation to combine is that it would be obvious to try in order to allocation enough storage for portions that are not large enough (Par. 0015 Kumar).
	Kohli teaches accessing said entries in said cache of a worker node by querying the cache with a key based upon an identifier of a similarity group, which is assigned to said worker node (Kohli; FIG. 3 is a block diagram illustrating one example of an access node 150 including a networking unit, at least one host unit, and two or more processing clusters. Access node 150 may operate substantially similar to any of the access nodes (accessing said data similarity group entries in said cache of a worker node by querying the cache with a key based upon an identifier identity value of a similarity group) 17 of FIGS. 1 and 2. Thus, access node 150 may be communicatively coupled to a data center fabric (e.g., switch fabric 14), one or more server devices (e.g., servers 12), storage media (e.g., storage devices 27), one or more network devices, random access memory, or the like, e.g., via PCI-e, Ethernet (wired or wireless), or other such communication media in order to interconnect each of these various elements. Access node 150 generally represents a hardware chip implemented in digital logic circuitry. As various examples, access node 150 may be provided as an integrated circuit mounted on a motherboard of a computing device or installed on a card connected to the motherboard of the computing device. [0045];);


Claim 10 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 



6.	Claims 2, 4-6, 8, 9, 11, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli, U.S. PGPub Number 20190188079 (Hereinafter Kohli), Kumar et al. U.S. Patent Application Publication No. 2019/0042458 (herein as ‘Kumar’), in further view of Tofano, U.S. PGPub Number 20200057752 (Hereinafter Tofano), in further view of Lopez et al., U.S. PGPub Number 20180330007 (hereinafter Lopez).


As for claims 2 and 11, Kohli as modified by Kumar and Lopez teaches the method and product of claims 1 and 10, wherein said accessing said entries in said cache comprises accessing write entries for deduplication with a write key formed to include the identity value of a similarity group, and accessing read entries for restoration by querying the cache with a read key formed with both an identity value of said similarity group and a subgroup identifier of a subgroup of said similarity group (Tofano; The structures used in the lookup structure 804 and index log 802 may be highly optimized for efficient storage and may be configured to be as small as possible. To make these structures small, the lookup structure 804 is separate from the structures of the index log 802. Further, because of the segmentation of these structures according to data-portion identifier ranges, a certain maximum number of entries may be maintained in each index log 802. This enables the pointer 818 (in FIG. 8) to the data-portion identifier in the log index (formed to include an identifier of a similarity group) 802 to be the minimal number of bytes. In addition, the lookup structures 804 do not store the entire data-portion identifier. Instead, some implementations determine a surrogate key (read key formed with both an identifier and a subgroup identifier) from the data-portion identifier that is typically less than half the size of the original data-portion identifier. The surrogate key is placed in the lookup structures along with the pointer 818 to the location of the actual data-portion identifier for a very large space savings per item. As mentioned above, the surrogate keys (write key formed to include an identifier) may be significantly shorter than the data-portion identifiers on which they are based, but this also may be result in collisions (occurrences in which a surrogate key matches more than one full data-portion [0179];);
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).


As for claims 4 and 14, Kohli as modified by Nayak and Kumar and Lopez teaches the method and product of claims 1 and 10, comprising periodically saving write entries in said cache to said object storage, and tracking the status of entries in the cache with a first flag to indicate an entry has been written to object storage and a second flag to indicate that a corresponding similarity group has been updated (Tofano; the index may be sliced n-ways on each computing device. Thus, each shard may be sliced into one or more slices. Further, the index may be striped across storage units (periodically saving write entries in said cache to persistent object storage). This may be accomplished internally by the index module, i.e., without external volume management support.  [0025]; To compensate, many deduplication implementations tend to map multiple deduplication data portions into physical storage blocks. However, if the same storage block is needed by two nodes concurrently, cross-node sharing is increased, which can affect system performance Deduplication processing can also introduce many small updates into the cluster workload. For example, suppose that a first service computing device realizes it has a duplicate data portion. To write the reference, the first service computing device updates corresponding referential data (corresponding similarity group has been updated) that keeps track of all the places the data portion is shared. This typically results in a very small update to the referential data, which is also highly shared data. Because the size of the update is so small, the internode communications overhead for accomplishing this update makes the operation very costly and slow, which can reduce substantially any performance advantages provided by deduplicating data. [0069]; The index API 508 may support index client API calls used by index client modules for sending index requests, and index server API calls used by index server modules for responding to index requests. The index client API calls may include the three API calls described above, namely add( ), lookup( ), and remove( ). In some examples, the add( ) call may support atomic lookup and add semantics with appropriate flags (first flag to indicate an entry has been written to persistent storage and a second flag to indicate that a corresponding similarity group has been updated), but the default add( ) call herein may typically be called after a lookup( ) and may avoid re-verifying the existence of an entry. Further, the client API calls herein may be used for a single item or a batch of items. [0097];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).





As for claims 5 and 15, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 2 and 11, wherein upon a cache miss occurring when querying for a read entry, the method further comprises modifying the read key to remove the subgroup identifier (Tofano; if a hint is not available (upon a cache miss occurring) at 1208, the computing device may determine a slice based on a second data-portion identifier portion of the first data-portion identifier (modifying the read key to remove the subgroup identifier), such as based on a range of the second portion assigned to each slice of the shard. [0195];); 
re-querying the cache with the modified key (Tofano; the computing device may determine a stripe of the slice based on a third data-portion identifier portion of the first data-portion identifier (re-querying the cache with the modified key), such as based on a range of the third portion assigned to each stripe. [0196];); 
and checking a similarity group that matches the modified key for said subgroup identifier (Tofano; generate a surrogate data-portion identifier-based key (checking a similarity group that matches the modified key). For example, the surrogate key may be generated from information in the data-portion identifier so that the surrogate key has a byte size that is less than half of a byte size of the data-portion identifier. [0197];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).


As for claims 6 and 16, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 5 and 15, comprising, upon there being no matching similarity group, searching object storage using the similarity group  identity value as a key (Tofano; The deduplication index herein may include a complex, segmented, multi-layered set of structures that support classification of deduplication data portions, data replication, and deduplication statistics gathering. In addition, the deduplication index may be a write-side only structure that is not used during read-side operations. Additionally, the deduplication index may be able to run in a variety of performance modes, which may vary from a default mode, to a sparse mode, to a smart mode. Each of these modes may differ in the manner in which keys are selected and stored in a lookup structure used for searching the index (searching object storage using the similarity group identifier), such as for enabling a sparse structure that may be searched quickly. [0023];); 
returning a list of matching similarity groups, each similarity group having subgroup identifiers and a transaction identifier that is incremented each time the similarity group is updated; and selecting the similarity group having the highest transaction identifier (Nayak; The block access history may comprise a total number of times/occurrences that the data block 1410 was accessed (transaction identifier that is incremented each time the similarity group is updated) while stored in the cache memory 225 (referred to as the "number of accesses"). For example, the block access history may comprise a total number of access requests (read/write requests) received by the storage operating system 300 for the data block 1410 while stored in the cache memory 225. In some embodiments, a set of redundant blocks (each having matching data content), that are currently stored to cache memory or were previously stored to cache memory, having a combined total number of accesses equal to or greater than a predetermined threshold number of accesses are each identified as "popular" blocks (selecting the similarity group having the highest transaction identifier). In these embodiments, sets of redundant blocks in cache memory identified as popular data blocks are selected for deduplication in cache memory 225 and on the storage devices 125. [0151];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).



As for claims 8 and 18, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 2 and 11, wherein upon there being a cache miss when querying the cache with said write key, querying object storage using the said write key (Tofano; Suppose that the original data-portion identifier is 20 bytes, as illustrated in FIG. 6. As one example, to generate the surrogate key 816, every nth byte, such as every 4th byte, 6th byte, 8th byte, etc., may be extracted from the original data-portion identifier. The extracted bytes may be combined to generate the surrogate key 816. Thus, when searching the lookup structure (querying object storage) 804 for a particular data-portion identifier, the classifier may first perform the same extraction process on the particular data-portion identifier being searched, i.e., extract every nth byte and combine the extracted bytes for comparison with the surrogate keys (write keys) in the lookup structure 804. [0144];); 
searching matching objects for a similarity group having the highest subgroup identifier (Tofano; Because the surrogate key 816 may not have the same collision resistance as the full data-portion identifier 604, a single surrogate key value may map to multiple different index log entries. When this happens, the classifier may traverse the keys in succession (for example, the keys will have sorted together in the lookup structures 804), and may compare the data-portion identifier in the request against the full stored log entries in order until a match is found (searching matching objects). Although this may sound expensive, it is not done often because the surrogate key space is still very large. Further, when this step is performed, the log cache may be loaded with "hot" pages (similarity group having the highest subgroup identifier) that prime any subsequent temporal scans. Thus, the use of surrogate keys may result in a very large space savings per index item in the lookup structure. [0145];); 
and said accessing comprises accessing ofsaid similarity group having the highest subgroup identifier (Tofano; At 1210, the computing device may conduct a limited search of the index log for a match for the data-portion identifier based on the hint. For example, the hint may indicate the location of an index match for an index item received proximate in time (e.g., within a threshold period) of the item being considered. Thus, the index log may be searched ahead and/or behind a threshold number of entries (e.g., 10, 32, 64, 100 entries in either direction) to attempt to locate a match (comparing the size of said similarity group having the highest subgroup identifier to a preselected threshold) for the currently considered data-portion identifier. [0191];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).


As for claims 9 and 19, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 1 and 10, comprising, upon a number of said similarity groups on a worker node deviating from preselected limits, scaling said worker nodes to add a one or more worker nodes upon said number of similarity groups on said worker nodes increasing to a preselected upper limit or to eliminate a worker node upon said number of similarity groups on said worker nodes decreasing to a preselected lower limit, and reassigning said similarity groups to said worker nodes following said scaling by reallocating partitions of said predetermined range using consistent hashing (Tofano; Performance of the deduplication index may include the latency of individual index operations and the overall throughput of the index operations. Further scaling may include the ability to run the index at a constant performance level as system capacity grows (scaling said worker nodes to add a one or more worker nodes upon said number of similarity groups). For instance, as more data is stored, the index typically may become larger (increasing to a preselected upper limit) and consequently searches of the index may take a longer amount of time. In addition, in cluster systems, substantial software overhead and internode communications may be employed to coordinate multi-node operations (similarity groups on a worker node deviating from preselected limits). For systems with vast amounts of shared data, there is an inherent contention for access to data, which can significantly affect performance. Accordingly, the structure of the index herein may reduce contention between nodes in the data storage system 150.  [0061]; Schemes for calculating data portion fingerprints or other data-portion identifiers can vary significantly. For example, the data-portion identifiers may be generated using a hashing algorithm (reassigning said similarity groups to said worker nodes following said scaling by reallocating partitions of said predetermined range using consistent hashing), data portion content/stream location information, or by other techniques. A global deduplication index of data-portion identifiers can be generated and stored for fast identification of duplicate data portions. Generating of the deduplication index may be referred to herein as deduplication indexing, and the process of calculating, storing, and matching data-portion identifiers may be referred to herein as "deduplication data portion classification".  [0073]; The index log 802 may be configured in a "grow" mode or in a "clipping" mode. For instance the grow mode may allow the index log 802 to simply keep growing as new entries are added (incrementing a subgroup identifier) (unless there is deleted space that can be reused). On the other hand, in clipping mode, the overall size of the index log 802 may be predefined, and when index items 602 are added and the threshold size of the index log 802 is exceeded (upon said size of said similarity group exceeding said threshold), the index log 802 may start replacing older entries of index items 602 with newer entries of index items 602 to maintain the size of the index log 802 below the threshold size. Accordingly, implementations herein may limit the memory footprint and, in some cases, the overall database size, by maintaining only more recent keys in memory (and/or in storage) to limit searching to what are likely to be the most relevant cases. [0134]; FIG. 11 illustrates an example 1100 of smart selection of index items to add to the lookup structure 804 according to some implementations. As discussed above, index items added to the index log 802 may continue to exist in the index log 802. In addition, the index items may be appended in ranges for efficiency (generating a new similarity group). [0164];).
upon said size of said similarity group exceeding said threshold, generating a new similarity group and incrementing a subgroup identifier (Tofano; The index log 802 may be configured in a "grow" mode or in a "clipping" mode. For instance the grow mode may allow the index log 802 to simply keep growing as new entries are added (incrementing a subgroup identifier) (unless there is deleted space that can be reused). On the other hand, in clipping mode, the overall size of the index log 802 may be predefined, and when index items 602 are added and the threshold size of the index log 802 is exceeded (upon said size of said similarity group exceeding said threshold), the index log 802 may start replacing older entries of index items 602 with newer entries of index items 602 to maintain the size of the index log 802 below the threshold size. Accordingly, implementations herein may limit the memory footprint and, in some cases, the overall database size, by maintaining only more recent keys in memory (and/or in storage) to limit searching to what are likely to be the most relevant cases. [0134]; FIG. 11 illustrates an example 1100 of smart selection of index items to add to the lookup structure 804 according to some implementations. As discussed above, index items added to the index log 802 may continue to exist in the index log 802. In addition, the index items may be appended in ranges for efficiency (generating a new similarity group). [0164];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli as modified by Nayak which deal with managing data and resources across a large network, to have combined them by incorporating a key based upon an identifier of a similarity group (Tofano) with allocating deduplicated data within a read/write cache and managing worker nodes across a microservices based storage system (Kohli as modified by Nayak). The motivation to combine is to make the system more efficient as it could provide in clustered systems, the sharing of data, such as deduplication metadata, may improve performance scaling (Tofano [0003];).




7.	Claims 3, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli, Kumar et al. U.S. Patent Application Publication No. 2019/0042458 (herein as ‘Kumar’), U.S. PGPub Number 20200057752 (Hereinafter Tofano), in further view of Lopez et al., U.S. PGPub Number 20180330007 (hereinafter Lopez) and U.S. PGPub Number 20190188079 (Hereinafter Kohli), in view of Nayak.


As for claims 7 and 17, Kohli as modified by Nayak and Tofano and Lopez teaches the method and product of claims 6 and 16, comprising determining whether the selected similarity group has a highest subgroup identifier and, if so, adding the selected similarity group to the write portion of the cache with a write key, otherwise adding said selected similarity group to the read portion of the cache with a read key (Nayak; The block access history may comprise a total number of times/occurrences that the data block 1410 was accessed  while stored in the cache memory 225 (referred to as the "number of accesses"). For example, the block access history may comprise a total number of access requests (read/write requests) received by the storage operating system 300 for the data block 1410 while stored in the cache memory 225. In some embodiments, a set of redundant blocks (each having matching data content), that are currently stored to cache memory or were previously stored to cache memory, having a combined total number of accesses equal to or greater than a predetermined threshold number of accesses are each identified as "popular" blocks (determining whether the selected similarity group has a highest subgroup identifier). In these embodiments, sets of redundant blocks in cache memory identified as popular data blocks are selected for deduplication in cache memory 225 and on the storage devices 125. [0151]; As shown in the example of FIG. 14, the cache memory 225 may also store and maintain various queues (adding the selected similarity group to the write cache with a write key, otherwise adding said selected similarity group to the read cache with a read key), such as a recycle queue 1415 and a history queue 1420. Each queue may comprise a predetermined reserved storage space in the cache memory 225 allocated for use by the queue. In other embodiments, the various queues 1415 and 1420 may be stored external to the storage space of the cache memory 225. [0154];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Kohli and Nayak which deal with managing data and resources across a large network, to have combined them by incorporating allocating data within a read/write cache (Nayak) with managing worker nodes across a microservices based storage system (Kohli). The motivation to combine is to make the system more efficient as it could deduplication processing of the data blocks in cache memory (Nayak [0013];).
Kohli as modified by Nayak does not explicitly detail accessing said entries in said cache of a worker node by querying the cache with a key based upon an identifier of a similarity group, said identifier comprising a number within a partition of a predetermined range of numbers which is assigned to said worker node.


As for claims 3 and 12, Kohli as modified by Nayak and Kumar and Lopez teaches the method and product of claims 1 and 10, comprising setting high and low cache utilization thresholds, and evicting least recently used entries from the cache when cache utilization reaches said high utilization threshold (Nayak; a set of redundant blocks (each having matching data content), that are currently stored to cache memory or were previously stored to cache memory, having a combined total number of accesses equal to or greater than a predetermined threshold number of accesses (utilization threshold) are each identified as "popular" blocks (). [0069]; Deduplication of popular sets of redundant blocks (data blocks with a relatively high number of accesses) is especially beneficial in cache memory since popular data blocks are typically retained in cache memory by the cache replacement policy for longer periods of time than unpopular data blocks (evicting least recently used entries from the cache) (data blocks with a relatively low number of accesses). [0171];).




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/	July 21, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                             
/AMRESH SINGH/Primary Examiner, Art Unit 2159